FILE COPY




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                          June 3, 2022

                                      No. 04-22-00090-CV

                                   Jose M. GONZALEZ, Jr.,
                                           Appellant

                                                v.

                  OFFICE OF THE ATTORNEY GENERAL OF TEXAS,
                                   Appellee

                  From the 224th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2021-CI-25068
                         Honorable Antonia Arteaga, Judge Presiding


                                         ORDER
       On June 1, 2022, this court received appellant’s pro se brief. The brief violates the Texas
Rules of Appellate Procedure in that it:

       1. does not provide a complete list of all parties and counsel, see TEX. R. APP. P.
       38.1(a);
       2. does not contain any citations to the record, see TEX. R. APP. P. 38.1(g), (i);
       3. does not contain a clear and concise argument with citations to legal authority,
       see TEX. R. APP. P. 38.1(i);
       4. does not contain an appendix including the necessary contents required by the
       Rules or contains documents not included in the clerk’s record, see TEX. R. APP.
       P. 38.1(k); and
       5. does not contain a certificate of compliance, see TEX. R. APP. P. 9.5(h)(3).

        Appellant is cautioned that “[t]his court must decide cases based on the appellate record
as filed, and may not consider documents attached as appendices to briefs.” Carter v. Ball, No.
04-19-00194-CV, 2019 WL 5030277, at *2 n.4 (Tex. App.—San Antonio Oct. 9, 2019, no pet.)
(mem. op.).

       It is therefore ORDERED that the brief filed by the appellant is STRICKEN from our
record. It is FURTHER ORDERED that appellant file an amended brief in compliance with the
Texas Rules of Appellate Procedure no later than July 5, 2022 or this appeal will be dismissed
for want of prosecution. See TEX. R. APP. P. 38.9, 42.3.
                                                      FILE COPY

It is so ORDERED on June 3, 2022.

                                         PER CURIAM



ATTESTED TO:__________________________
            MICHAEL A. CRUZ,
            CLERK OF COURT